Citation Nr: 0529789	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  02-11 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES


1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to an initial rating in excess of 60 percent 
for asbestosis.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION


The veteran had active service from May 1955 to October 1959.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2002 rating action that denied service 
connection for residuals of a right knee injury, and granted 
service connection and assigned an initial 60 percent rating 
for asbestosis from June 29, 2001.  The veteran filed a 
Notice of Disagreement with the denial of service connection 
and the initial 60 percent rating in April 2002; inasmuch as 
the claim for a higher rating for asbestosis involves 
disagreement with the initial rating assigned following the 
grant of service connection, the Board has characterized that 
issue in accordance with Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The RO issued a Statement of the Case (SOC) in 
June 2002, and the veteran filed a Substantive Appeal in July 
2002.  The RO issued Supplemental SOCs (SSOCs) in June and 
August 2003.

In November 2003, the Board remanded these matters to the RO 
for development of the evidence and for due process 
development.  The RO issued a SSOC in May 2004, reflecting 
the continued denials of the claims on appeal.  

In August 2004, the Board again remanded these matters to the 
RO for further development of the evidence and for due 
process development.  After completing the requested action, 
the RO continued the denial of each claim (as reflected in a 
July 2005 SSOC) and returned these matters to the Board.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

2.  A right knee disability was first manifested many years 
post service, and there is no competent and persuasive 
medical evidence of a nexus between any such current 
disability and any incident of the veteran's military 
service, to include a claimed in-service injury.

3.  Since the June 29, 2001 effective date of the grant of 
service connection for asbestosis, reliable pulmonary 
examination findings have revealed forced vital capacity 
above 50-percent predicted, and diffusion capacity of the 
lung for carbon monoxide above 40-percent predicted. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
right knee injury are not met.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5103A, 5107 (West 2002);  38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2004).

2.  The criteria for an initial rating in excess of 60 
percent for asbestosis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.97, 
Diagnostic Code 6833 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

Through the July 2001 and February 2002 RO letters, the 
February 2002 rating action, the March and May 2002 RO 
letters, the June 2002 SOC, the September 2002 and March 2003 
RO letters, the May 2003 rating action, the June and August 
2003 SSOCs, the October 2003 and March 2004 RO letters, the 
May 2004 SSOC, the July and September 2004 RO letters, the 
July 2005 SSOC, and the September 2005 RO letter, the veteran 
and his representative were variously notified of the law and 
regulations governing entitlement to the benefits sought on 
appeal, the evidence that would substantiate his claims, and 
the evidence that had been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been provided ample opportunity 
to submit such information and evidence.  

Additionally, the September 2002 and March and September 2004 
RO letters, SOC, and SSOCs variously informed the veteran of 
what the evidence had to show to establish entitlement to the 
benefits he sought; what information or evidence VA still 
needed from him; what evidence VA had retrieved and 
considered in his claims; what evidence he had to furnish; 
what he had to do to obtain assistance from VA in connection 
with his appeal; and that VA would make reasonable efforts to 
help him get evidence necessary to support his claims, such 
as medical records (including private medical records), if he 
gave it enough information about such records so that it 
could request them from the person or agency that had them.  
In addition, the latter RO letters specifically informed the 
appellant of the VCAA's requirements, and notified him that 
he could help with his claims by informing VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  The latter March and September 2004 RO 
letters specifically notified the veteran to furnish any 
evidence in his possession that pertained to his claims.  
Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify a veteran of: (1) the evidence that is 
needed to substantiate a claim; (2) the evidence, if any, to 
be obtained by VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met with respect to the claims herein 
decided.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, documents meeting some 
of the VCAA's notice requirements were furnished to the 
veteran both prior to and subsequent to the February 2002 
rating action on appeal.  However, the Board finds that any 
lack of full, pre-adjudication notice strictly meeting the 
VCAA's notice requirements in this appeal does not prejudice 
the veteran in any way.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect, such that the error affects the essential fairness 
of the adjudication.  Mayfield v. Nicholson,         19 Vet. 
App. 103 (2005).  The Board finds that, in this appeal, the 
delay in issuing the 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claims 
were fully developed and readjudicated after notice was 
provided.  

As indicated above, the rating actions, several RO letters, 
SOC, and SSOCs issued between 2001 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate his 
claims.  As a result of RO development and the Board's 
remands, comprehensive documentation, identified below, has 
been associated with the claims file and considered in 
evaluating the veteran's appeal.  The RO most recently 
readjudicated the veteran's claims on the merits in July 2005 
on the basis of all the evidence of record, as reflected in 
the SSOC.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claims, to include 
obtaining available service and post-service VA and private 
medical records from the time of the veteran's military 
service to 2002.  The veteran was afforded comprehensive VA 
examinations in August and September 2001 and April 2002. 

The RO's efforts to obtain records pertaining to a Social 
Security Administration (SSA) decision awarding the veteran 
disability benefits as well as the medical records underlying 
that decision were unsuccessful.  In September 2002 and July 
2005, the SSA stated that exhaustive and comprehensive 
searches had failed to locate the veteran's records, and in 
2005 the SSA stated that the records had probably been 
destroyed.  

Similarly, the RO's efforts to obtain all available service 
medical records of the veteran's claimed treatment for an 
alleged right knee injury in 1955 were unsuccessful.  In 
September 2004, the RO determined that the Bainbridge, 
Maryland U.S. Naval base training facility where the veteran 
alleged treatment for his knee no longer existed.  The RO's 
subsequent efforts to obtain pertinent records from the 
current custodian of the Bainbridge medical facility's 
records were also unsuccessful.  In March 2005, the National 
Personnel Records Center responded that all available medical 
records of the veteran had already been furnished to the VA.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing evidence in addition to that noted above, pertinent 
to either claim on appeal, that has not been obtained.  The 
veteran did not respond to the RO's September 2004 letter 
requesting him to furnish alternative evidence to support his 
claim for an in-service right knee injury, such as statements 
from service comrades who may have witnessed the injury, 
and/or medical evidence establishing that this disability 
existed in service and thereafter in the post-service years.  

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claims on appeal at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Service Connection for Residuals of a Right Knee Injury

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during peacetime service.        38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946 and arthritis becomes manifest to a degree 
of 10 percent within 1 year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.    

In this case, the veteran asserts his entitlement to service 
connection for residuals of a right knee injury that occurred 
in military service.  However, the available service medical 
records are negative for complaints, findings, or diagnoses 
pertaining to any right knee injury or disability.  The first 
post-service evidence indicative of a right knee disability 
was right knee contusion/laceration with possible retinacular 
or capsular scarring, persistent discomfort, and probable 
medial compartment osteoarthritis found on September 2001 VA 
examination, nearly 42 years post service, at which time the 
veteran gave a history of a right knee injury in military 
service in 1955.  No examiner has offered a specific opinion 
as to the etiology of the veteran's disability.

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the claim for service 
connection must denied in the absence of any competent and 
persuasive evidence of a nexus between the veteran's 
currently-diagnosed right knee disorder and any incident of 
his military service.

Even if the Board were to accept, as credible, the veteran's 
assertion of knee injury in service (even in the absence of 
any corroborating evidence to support the occurrence of the 
claimed injury, the claim would still have to be denied.  
Simply stated, there is no medical opinion of a nexus between 
the knee disability diagnosed many years post service and any 
incident of military service-to include the claimed injury. 

The  Board has considered the veteran's assertions in 
connection with the claim on appeal.  However, as a layman 
without appropriate medical training and expertise, the 
veteran simply is not competent to render a probative opinion 
on a medical matter-such as whether there is a medical 
relationship between a current right knee disability and his 
military service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  

Similarly, the Board notes that the veteran's own reported 
history of the onset of his right knee disability, as 
reflected in records of his medical treatment, also does not 
constitute competent evidence of the required nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence that 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence, and 
a bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).  

Under these circumstances, the Board finds that the claim for 
service connection for a residuals of a right knee injury 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of competent and 
persuasive evidence to support the claim, that doctrine is 
not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  An Initial Rating in Excess of 60 Percent for 
Asbestosis

Disability evaluations are determined by comparing the 
symptoms a veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities, which are 
based on average impairment of earning capacity.               
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate DCs identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular DC, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Under the applicable criteria, asbestosis is evaluated 
according to the general rating formula for interstitial lung 
disease (DCs 6825 through 6833).  See 38 C.F.R.          § 
4.97, DC 6833.  A 60 percent rating is warranted where forced 
vital capacity (FVC) is 50- to 64-percent predicted, or if 
diffusion capacity of the lung for carbon monoxide (DLCO) by 
the single breath method (SB) is 40- to 55-percent predicted, 
or if maximum exercise capacity is 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  A 100 percent 
rating requires FVC less than             50- percent 
predicted; or DLCO(SB) less than 40-percent predicted; or 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation; or cor 
pulmonale or pulmonary hypertension; or outpatient oxygen 
therapy.  38 C.F.R. § 4.97, DC 6833.

In this case, the Board finds that the severity of the 
veteran's asbestosis does not meet the schedular requirements 
for a 100 percent rating under the applicable rating criteria 
at any time since the June 29, 2001 effective date of the 
grant of service connection for that condition; hence, no 
more than a 60 percent rating is thus assignable under DC 
6833.  

The results of pulmonary function tests (PFTs) and related 
clinical studies that were conducted at the Deaconess-Waltham 
Hospital in April 2001 showed a FVC of    57-percent 
predicted and a DLCO of 67-percent predicted, and the 
physician interpreted the results as showing only mild to 
moderate respiratory impairment which was largely 
restrictive.  These clinical findings are consistent with no 
more than a 60 percent rating under DC 6833. 

On May 2001 examination, S. Kwa, M.D., considered whether the 
veteran's mild to moderate restrictive lung disease might be 
due to his being overweight, inasmuch as his service-
connected respiratory disability characterized by pleural 
calcification per se usually did not cause restrictive lung 
disease, and he currently had no computerized tomographic 
evidence of asbestosis.  The veteran also had clinical 
evidence of bronchitis and probably chronic obstructive 
pulmonary disease (COPD), both of which the Board notes are 
non-service-connected disabilities; in this regard, the Dr. 
Kwa noted the veteran's 40-year history of smoking 2 packs of 
cigarettes a day, and that he now still smoked a half-pack a 
day.  PFTs conducted by Dr. Kwa in June 2001 showed a FVC of 
59-percent predicted, which confirmed very severe restrictive 
lung disease.  However, the veteran also had symptoms of 
sleep apnea, which the Board again notes is a disability for 
which he is not service connected.

On August 2001 VA respiratory examination, the examiner noted 
the results of the PFTs conducted at the Deaconess-Waltham 
Hospital in April 2001 indicating a restrictive lung disease 
pattern.  After current examination showing mild shortness of 
breath on minimal exertion, the impressions included 
asbestosis, COPD, and chronic bronchitis.

While April 2002 PFTs by R. Sumner, M.D., showed a FVC of 
only 44-percent predicted, the quality of the results was 
questionable because the maneuver had a weak start: the 
veteran's exhalation was noted to have been greater than his 
inhalation.  Hence, those PFTs, alone do not provide a 
reliable basis for assigning a rating higher than 60 percent 
under DC 6833.  The Board finds that the results on May 2002 
VA examination soon thereafter were more reliable (and more 
consistent with other findings of record), with FVC 65-
percent of predicted.  April 2002 VA chest X-rays noted no 
definite pleural calcification.

Under these circumstances, the Board finds that there is no 
basis for staged rating of the veteran's asbestosis (pursuant 
to Fenderson), and that the claim for an initial rating in 
excess of 60 percent for that disability must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




ORDER

Service connection for residuals of a right knee injury is 
denied.

An initial rating in excess of 60 percent for asbestosis is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


